Title: From Benjamin Franklin to Charles Thomson and Thomas Mifflin, 7 July 1769
From: Franklin, Benjamin
To: Thomson, Charles,Mifflin, Thomas


Gentlemen,
London July 7th. 1769.
I received your favour of the 3d. of May, and shall send you the Books you write for per Capt. Falconer. Seeing some Time since that other Libraries were about to be united with yours, I did for that Reason forbear buying any Books but Robinson’s History, till I should have further Orders, lest I should purchase Duplicates. I think we should have, in some one of our public Libraries, all the Transactions of every Philosophical Society in Europe, vizt. The Memoirs of the Academy of Sciences at Paris; those of Petersburgh; of Haerlem in Holland; of Bononia in Italy &c. with the Continuations as they come out Yearly; and also the French Encyclopedia. They would be extremely useful to us on many Accounts, and are rather too heavy for private Collections. But as they are in different Languages, and the Majority of our Members are only acquainted with English, I have not ventured to buy them without Orders; and in general I wish to have express Directions, and that as little as possible may be left to my Judgment in laying out the Company’s Money. With great Esteem, I am, Gentlemen, Your most obedient and humble Servant
B Franklin
Messrs. Thomson and Mifflin
